DETAILED ACTION

Claim Status
Claims 1-12 is/are pending.
Claims 1-6 is/are rejected.
Claims 7-12 is/are allowable over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered on 08/16/2021.
 
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,214,316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,214,316 (NEVALAINEN ET AL) in the previous Office Action mailed 10/16/2020 have been withdrawn in view of the Terminal Disclaimer filed 06/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 2 is vague and indefinite because it is unclear whether the 3-layer “multilayer coating extruded on the fibrous substrate” recited in dependent claim 2 refers to (or corresponds to) the “one or more non-aromatic polymer coating layers extruded on a fibrous substrate” and further contains the 3-layer “multilayer coating extruded on the fibrous substrate” of dependent claim 2).
	Claim 2 is vague and indefinite because if the 3-layer “multilayer coating extruded on the fibrous substrate” recited in dependent claim 2 refers to (or corresponds to) the “one or more non-aromatic polymer coating layers extruded on a fibrous substrate” recited in parent claim 1, the term “being” in the phrase “said innermost and outermost layers being a polymer blend…” is inconsistent with the requirement that the “one or more non-aromatic polymer coating layers extruded on a fibrous substrate” consist of a blend of components (i) and (ii) and (iii).  In the absence of an explicit definition to the contrary, the term “being” is deemed the equivalent to the open term “comprising of” (i.e., allowing for the presence of other materials), which contradicts the earlier usage of the closed term “consisting of” (i.e., prohibiting the presence of any other materials except explicitly listed components (i) and (ii) and (iii) in the “one or more non-aromatic polymer coating layers extruded on a fibrous substrate”).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Examiner notes that evidentiary references cited to show a universal fact need not be available as prior art before applicant’s filing date.  Such facts include the characteristics and properties of a material or a scientific truism. See MPEP 2124.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750),
	in view of LOOS ET AL (US 2012/0202928),
	and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D,
 	and in view of the evidentiary reference NATUREWORKS INGEO 6251D FIBER GRADE PLA.
	PENTTINEN-WO ‘750 discloses biodegradable packaging materials comprising: 
• a fiber substrate (1) (e.g., paper, etc.); 

• an extrudable inner coating layer (2), wherein the inner coating layer comprises 55-95 wt% (preferably 65-90 wt%) polylactide, 5-40 wt% (preferably 10-30 wt%) biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% 

• an optional extrudable intermediate coating layer (4) wherein the optional intermediate coating layer comprises mainly polylactide; 

• an extrudable outer coating layer (3), wherein outer coating layer comprises 35-90 wt% (preferably 50-80 wt%) polylactide, 10-60 wt% (preferably 20-45 wt%) biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer).

The coating layers (2) and (3) can be present on one or both sides of the fiber substrate. The biodegradable packaging material is used to produce packaging articles (e.g., closed heat-sealed packages, etc.). (entire document, e.g., Figure 1, 4-5, etc.; page 2-5; line 13-22, page 6; Table 1; etc.)  However, the reference does not specifically mention the melt index of the polylactide used in the coating layers.
	LOOS ET AL ‘928 discloses that it is well known in the art to utilize commercially available low viscosity polylactide polymers (e.g., NATUREWORKS 6251 D, in particular NATUREWORKS 3251 D) to form biodegradable coatings (in combination with polyesters -- for example, aliphatic-only polyesters such as polybutylene succinate, etc.) for paper-type substrates. (paragraph 0010-0017, 0102, 0110-0120, 0128-0131, etc.)
	Evidentiary reference NATUREWORKS PLA POLYMER 3251D provides evidence that NATUREWORKS 3251D is known to have a melt index of 80 g/10 min (210ºC, 2.16 kg).
 	Evidentiary reference NATUREWORKS INGEO 6251D FIBER GRADE PLA provides evidence that NATUREWORKS 6251D is known to have a melt index of about 70-85 g/10 min (210ºC, 2.16 kg).
 	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available low (melt) 
	Regarding claims 3-6, one of ordinary skill in the art would have utilized the biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.)

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2011/110750 (PENTTINEN-WO ‘750), in view of LOOS ET AL (US 2012/0202928), and in view of the evidentiary reference NATUREWORKS PLA POLYMER 3251D, and in view of the evidentiary reference NATUREWORKS INGEO 6251D FIBER GRADE PLA,
		as applied to claim 1 above,
 	and further in view of FIKE ET AL (US 2010/0126685) or KUUSIPALO ET AL (US 6,645,584).
	FIKE ET AL discloses that it is well known in the art to utilize paper materials coated on one or both sides with polylactide-based coatings in order to produce food packaging articles (e.g., cups with coatings on one or both sides; heat-sealed containers and/or cartons for liquids, dishes, etc.), wherein said polylactide-based coatings can be serve as food contact layers. (Figure 1-2, 4-7, etc.; line 15-50, col. 4; line 60, col. 5 to line 22, col. 6; etc.)

	Regarding claims 3-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize biodegradable packaging materials in accordance with PENTTINEN-WO ‘750 which are coated on one side or both sides to form known and/or conventional paper-based packaging articles (e.g., cups, trays, cartons, etc.) as suggested by FIKE ET AL (or KUUSIPALO ET AL).

Response to Arguments
Upon reconsideration, the rejections under 35 U.S.C. 103 with respect to claims 7-12 in the previous Office Action mailed 07/14/2021 have been withdrawn.

Applicant's arguments filed 06/16/2021 and entered 08/16/2021 with respect to claims 1, 3-6 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that “the USPTO previously explicitly acknowledged in the Notice of Allowance of September 17, 2018 of U.S. Patent 10,214,316 that the closest prior art is deemed to be Skupin (WO2010/034712) and Narita (US2002/0065345)”.  However, the claims in the present Application are not identical to the claims of U.S. Patent 10,214,316 and therefore, what constitutes the closest prior art for the present claims may be different from U.S. Patent 
	(B) Applicant argues that “each of the respective layers of independent claims 1 and 7 consists of 0 wt-% up to 5 wt-% of ethylene butyl acrylate glycidyl methacrylate terpolymer, each of respective layers requires polylactic acid and polybutylene succinate or biodegradable derivate thereof to form at least 95 wt-% of the polymer blend.” 
 	Applicant’s arguments with respect to independent claim 7 have been considered but are moot because the rejections under 35 U.S.C. 103 with respect to claims 7-12 in the previous Office Action mailed 07/14/2021 have been withdrawn.
 	With respect to independent claim 1, since PENTTINEN-WO ‘750 clearly discloses that the inner coating layer (2) comprises 55-95 wt% (preferably 65-90 wt%) polylactide, 5-40 wt% (preferably 10-30 wt%) biodegradable polyester (e.g., polybutylene succinate, etc.), up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer), and does not require any additional components in the blend itself or in the inner coating layer (2), PENTTINEN-WO ‘750 clearly teaches a coating layer (2) in which the polylactide and biodegradable polyester constitutes 95 wt% or more of the polymer blend and of the inner coating layer (2) as a whole.  Similarly, since PENTTINEN-WO ‘750 clearly discloses that the outer coating layer (3) comprises 35-90 wt% (preferably 50-80 wt%) polylactide, 10-60 wt% (preferably 20-45 wt%) biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer), and does not require any additional components in the blend itself or in the outer coating layer (3), PENTTINEN-WO ‘750 clearly teaches a coating layer (3) in which the polylactide and and of the outer coating layer (3) as a whole.
	(C) Applicant argues that PENTTINEN-WO ‘750 “does not explicitly teach, disclose or suggest polymer blends containing the recited amounts of components (i) and (ii) and (iii).  Applicant further argues that in the PLA and PBS blends listed in Tables 1-2 of PENTTINEN-WO ‘750, “the ethylene butyl acrylate glycidyl methacrylate terpolymer (additive) is not present at all”.  However, contrary to Applicant’s assertions, entries 3-9 in Table 1 and the 2nd-3rd to the last entries in Table 2 of PENTTINEN-WO ‘750 in fact explicitly lists illustrative examples of PENTTINEN-WO ‘750’s 3-component compositions containing: (i) PLA; (ii) 10% polyester 2 (identified as PBS); and (iii) 5 wt% additive (identified as “ethylene butylene acrylate glycidyl methacrylate terpolymer”, which appears to be a synonym or misspelling of “ethylene butyl acrylate glycidyl methacrylate terpolymer”, which is explicitly described earlier in the reference as a “preferable additive”).  Therefore, contrary to Applicant’s assertions, PENTTINEN-WO ‘750 clearly discloses (or at least reasonably suggests) 3-component polymer blends containing: 95 wt% PLA+PBS; and 5 wt% ethylene butyl(ene) acrylate glycidyl methacrylate terpolymer.
	Furthermore, the teaching of a reference are not limited solely to the working Examples in said reference, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Since PENTTINEN-WO ‘750 clearly discloses a coating layer (2) containing 55-95 wt% polylactide, 5-40 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer), with no other components being required -- or alternatively, a coating layer (3) comprising 35-90 wt% polylactide, 10-60 wt% biodegradable polyester (e.g., polybutylene succinate, etc.), and up to 5 wt% acrylic copolymer (e.g., ethylene butyl acrylate glycidyl methacrylate terpolymer), with no other components being required -- PENTTINEN-WO ‘750 explicitly discloses coating layer compositions containing 5 wt% or less of ethylene butyl acrylate glycidyl methacrylate terpolymer and discloses (explicitly and/or implicitly) coating layer compositions in which the combined content of PLA and biodegradable polyester (e.g., PBS) can exceed 95 wt%.

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Therefore, Applicant’s argument that PENTTINEN-WO ‘750 fails to disclose or at least suggest 3-component blends containing: PLA; PBS; and ethylene butyl acrylate glycidyl methacrylate terpolymer; is deemed unpersuasive.
 	(D) Applicant’s arguments with respect to SKUPIN-WO ‘712 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 06/16/2021 and entered 08/16/2021.
 
Allowable Subject Matter
Claims 7-12 is/are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a biodegradable packaging material comprising the recited 3-layer multilayer coating extruded on said fibrous substrate, wherein: the innermost layer consists of the specified blend of the recited high melt index polylactide, polybutylene succinate, and up to 5 wt% ethylene butyl acrylate glycidyl methacrylate terpolymer; and the middle intermediate consists of the recited low melt index polylactide (claim 7).
consists of a polylactide with a different, lower melt index relative to the polylactide used in the blend which constitutes the entirety of the innermost layer.
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 4, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787